Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 1 of 16 Page ID #:1916



  1
  2
  3
  4
  5
  6
  7
  8
  9                      UNITED STATES DISTRICT COURT
 10                    CENTRAL DISTRICT OF CALIFORNIA
 11
 12 RYAN E., an individual                    Case No.: 2:18-cv-03646-MWF (ASx)
 13                   Plaintiff,              PROTECTIVE ORDER
 14        vs.
 15 ENTERTAINMENT INDUSTRY FLEX               Magistrate Judge Alka Sagar
    PLAN; ANTHEM BLUE CROSS LIFE
 16 AND HEALTH INSURANCE
    COMPANY,
 17
                 Defendants.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                             STIPULATED PROTECTIVE ORDER
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 2 of 16 Page ID #:1917



  1                        STIPULATED PROTECTIVE ORDER
  2 1.     PURPOSES AND LIMITATIONS
  3        Discovery in this action is likely to involve production of confidential,
  4 proprietary, or private information for which special protection from public disclosure
  5 and from use for any purpose other than prosecuting this litigation may be warranted.
  6 Accordingly, the parties hereby stipulate to and petition the Court to enter the
  7 following Stipulated Protective Order. The parties acknowledge that this Order does
  8 not confer blanket protections on all disclosures or responses to discovery and that the
  9 protection it affords from public disclosure and use extends only to the limited
 10 information or items that are entitled to confidential treatment under the applicable
 11 legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 12 that this Stipulated Protective Order does not entitle them to file confidential
 13 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 14 followed and the standards that will be applied when a party seeks permission from
 15 the court to file material under seal.
 16        GOOD CAUSE STATEMENT: This is an ERISA action in which Plaintiff
 17 Ryan E. (“Ryan E.”) challenges Defendant Entertainment Industry Flex Plan’s (the
 18 “Flex Plan”) denial of certain medical benefits for his dependent son on medical
 19 necessity grounds. Following remand from the Ninth Circuit, the Court has reopened
 20 discovery to enable the parties to clarify the record on three issues related to the
 21 relationship between Anthem Blue Cross Health & Life Insurance Company
 22 (“Anthem”) and Anthem UM Services, Inc. (“Anthem UM”), which entity made the
 23 benefits determination, and the expectation of the parties as to responsibilities of the
 24 various entities. The discovery requests that Ryan E has propounded to the Flex Plan
 25 related to the same implicate commercial, financial, trade secret, and/or proprietary
 26 business information of Anthem and Anthem UM for which special protection from
 27 public disclosure and from use for any purpose other than prosecution of this action is
 28 warranted. This includes, but is not limited to, non-public confidential policies and

                                                 1
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 3 of 16 Page ID #:1918



  1 procedures, business proposals, and internal agreements/contracts. These documents
  2 show Anthem’s internal claims handling process and pricing. Anthem considers this
  3 material competitively sensitive and the Flex Plan has a contractual obligation to
  4 Anthem preserve their confidentiality and shield them from unnecessary public
  5 disclosure. Accordingly, to expedite the flow of information, to facilitate the prompt
  6 resolution of disputes over confidentiality of discovery materials, to adequately
  7 protect information the parties are entitled to keep confidential, to ensure that the
  8 parties are permitted reasonable necessary uses of such material in preparation for and
  9 in the conduct of trial, to address their handling at the end of the litigation, and serve
 10 the ends of justice, a protective order for such information is justified in this matter. It
 11 is the intent of the parties that information will not be designated as confidential for
 12 tactical reasons and that nothing be so designated without a good faith belief that it
 13 has been maintained in a confidential non-public manner, and there is good cause why
 14 it should not be part of the public record of this case.
 15
 16 2.     DEFINITIONS
 17        2.1    Action: This pending federal lawsuit: Ryan E. v. Entertainment Industry
 18 Flex Plan, et al., Case No. 2:18-cv-03646-MWF (ASx).
 19        2.2    Challenging Party: a Party or Non-Party that challenges the designation
 20 of information or items under this Order.
 21        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 22 how it is generated, stored or maintained) or tangible things that qualify for protection
 23 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 24 Cause Statement.
 25        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 26 support staff).
 27
 28

                                                  2
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 4 of 16 Page ID #:1919



  1        2.5    Designating Party: a Party or Non-Party that designates information or
  2 items that it produces in disclosures or in responses to discovery as
  3 “CONFIDENTIAL.”
  4        2.6    Disclosure or Discovery Material: all items or information, regardless of
  5 the medium or manner in which it is generated, stored, or maintained (including,
  6 among other things, testimony, transcripts, and tangible things), that are produced or
  7 generated in disclosures or responses to discovery in this matter.
  8        2.7    Expert: a person with specialized knowledge or experience in a matter
  9 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 10 expert witness or as a consultant in this Action.
 11        2.8    House Counsel: attorneys who are employees of a party to this Action.
 12 House Counsel does not include Outside Counsel of Record or any other outside
 13 counsel.
 14        2.9    Non-Party: any natural person, partnership, corporation, association, or
 15 other legal entity not named as a Party to this action.
 16        2.10 Counsel of Record: attorneys who are not employees of a party to this
 17 Action but are retained to represent or advise a party to this Action and have appeared
 18 in this Action on behalf of that party or are affiliated with a law firm which has
 19 appeared on behalf of that party, and includes support staff.
 20        2.11 Party: any party to this Action, including all of its officers, directors,
 21 employees, consultants, retained experts, and Outside Counsel of Record (and their
 22 support staffs).
 23        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 24 Discovery Material in this Action.
 25        2.13 Professional Vendors: persons or entities that provide litigation support
 26 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 27 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 28 and their employees and subcontractors.

                                                 3
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 5 of 16 Page ID #:1920



  1        2.14 Protected Material: any Disclosure or Discovery Material that is
  2 designated as “CONFIDENTIAL.”
  3        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  4 from a Producing Party.
  5
  6 3.     SCOPE
  7        The protections conferred by this Stipulation and Order cover not only
  8 Protected Material (as defined above), but also (1) any information copied or extracted
  9 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 10 Protected Material; and (3) any testimony, conversations, or presentations by Parties
 11 or their Counsel that might reveal Protected Material.
 12        Any use of Protected Material at trial shall be governed by the orders of the trial
 13 judge. This Order does not govern the use of Protected Material at trial or at any
 14 judicial hearing.
 15
 16 4.     DURATION
 17        Even after final disposition of this litigation, the confidentiality obligations
 18 imposed by this Order shall remain in effect until a Designating Party agrees
 19 otherwise in writing or a court order otherwise directs. Final disposition shall be
 20 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 21 or without prejudice; and (2) final judgment herein after the completion and
 22 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 23 including the time limits for filing any motions or applications for extension of time
 24 pursuant to applicable law.
 25
 26 5.     DESIGNATING PROTECTED MATERIAL
 27        5.1    Exercise of Restraint and Care in Designating Material for Protection.
 28 Each Party or Non-Party that designates information or items for protection under this

                                                 4
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 6 of 16 Page ID #:1921



  1 Order must take care to limit any such designation to specific material that qualifies
  2 under the appropriate standards. The Designating Party must designate for protection
  3 only those parts of material, documents, items, or oral or written communications that
  4 qualify so that other portions of the material, documents, items, or communications
  5 for which protection is not warranted are not swept unjustifiably within the ambit of
  6 this Order.
  7        Mass, indiscriminate, or routinized designations are prohibited. Designations
  8 that are shown to be clearly unjustified or that have been made for an improper
  9 purpose (e.g., to unnecessarily encumber the case development process or to impose
 10 unnecessary expenses and burdens on other parties) may expose the Designating Party
 11 to sanctions.
 12        If it comes to a Designating Party’s attention that information or items that it
 13 designated for protection do not qualify for protection, Designating Party must
 14 promptly notify all other Parties that it is withdrawing the inapplicable designation.
 15        5.2      Manner and Timing of Designations. Except as otherwise provided in
 16 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 17 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 18 under this Order must be clearly so designated before the material is disclosed or
 19 produced.
 20        Designation in conformity with this Order requires:
 21        a.       For information in documentary form (e.g., paper or electronic
 22                 documents, but excluding transcripts of depositions or other pretrial or
 23                 trial proceedings), that the Producing Party affix at a minimum, the
 24                 legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
 25                 each page that contains protected material. If only a portion or portions of
 26                 the material on a page qualifies for protection, the Producing Party also
 27                 must clearly identify the protected portion(s) (e.g., by making appropriate
 28                 markings in the margins).

                                                  5
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 7 of 16 Page ID #:1922



  1        A Party or Non-Party that makes original documents available for inspection
  2 need not designate them for protection until after the inspecting Party has indicated
  3 which documents it would like copied and produced. During the inspection and before
  4 the designation, all of the material made available for inspection shall be deemed
  5 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  6 copied and produced, the Producing Party must determine which documents, or
  7 portions thereof, qualify for protection under this Order. Then, before producing the
  8 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
  9 to each page that contains Protected Material. If only a portion or portions of the
 10 material on a page qualifies for protection, the Producing Party also must clearly
 11 identify the protected portion(s) (e.g., by making appropriate markings in the
 12 margins).
 13        b.     for testimony given in depositions that the Designating Party identify the
 14               Disclosure or Discovery Material on the record, before the close of the
 15               deposition all protected testimony.
 16        c.     for information produced in some form other than documentary and for
 17               any other tangible items, that the Producing Party affix in a prominent
 18               place on the exterior of the container or containers in which the
 19               information is stored the legend “CONFIDENTIAL.” If only a portion or
 20               portions of the information warrants protection, the Producing Party, to
 21               the extent practicable, shall identify the protected portion(s).
 22        5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 23 failure to designate qualified information or items does not, standing alone, waive the
 24 Designating Party’s right to secure protection under this Order for such material.
 25 Upon timely correction of a designation, the Receiving Party must make reasonable
 26 efforts to assure that the material is treated in accordance with the provisions of this
 27 Order.
 28

                                                 6
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 8 of 16 Page ID #:1923



  1 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
  2        6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  3 designation of confidentiality at any time that is consistent with the Court’s
  4 Scheduling Order.
  5        6.2    Meet and Confer. The Challenging Party shall initiate the informal
  6 dispute resolution process set forth in the Court’s Procedures and Schedules. see
  7 http://www.cacd.uscourts.gov/honorable-alka-sagar
  8        6.3    The burden of persuasion in any such challenge proceeding shall be on
  9 the Designating Party. Frivolous challenges, and those made for an improper purpose
 10 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 11 expose the Challenging Party to sanctions. Unless the Designating Party has waived or
 12 withdrawn the confidentiality designation, all parties shall continue to afford the
 13 material in question the level of protection to which it is entitled under the Producing
 14 Party’s designation until the Court rules on the challenge.
 15
 16 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 17        7.1    Basic Principles. A Receiving Party may use Protected Material that is
 18 disclosed or produced by another Party or by a Non-Party in connection with this
 19 Action only for prosecuting, defending, or attempting to settle this Action. Such
 20 Protected Material may be disclosed only to the categories of persons and under the
 21 conditions described in this Order. When the Action has been terminated, a Receiving
 22 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 23        Protected Material must be stored and maintained by a Receiving Party at a
 24 location and in a secure manner that ensures that access is limited to the persons
 25 authorized under this Order.
 26        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 27 otherwise ordered by the court or permitted in writing by the Designating Party, a
 28

                                                7
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 9 of 16 Page ID #:1924



  1 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  2 only to:
  3        a.   the Receiving Party’s Counsel of Record in this Action, as well as
  4             employees of said Counsel of Record to whom it is reasonably necessary
  5             to disclose the information for this Action;
  6        b.   the officers, directors, and employees (including House Counsel) of the
  7             Receiving Party to whom disclosure is reasonably necessary for this
  8             Action;
  9        c.   Experts (as defined in this Order) of the Receiving Party to whom
 10             disclosure is reasonably necessary for this Action and who have signed
 11             the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 12        d.   the court and its personnel;
 13        e.   court reporters and their staff;
 14        f.   professional jury or trial consultants, mock jurors, and Professional
 15             Vendors to whom disclosure is reasonably necessary for this Action and
 16             who have signed the “Acknowledgment and Agreement to Be Bound”
 17             (Exhibit A);
 18        g.   the author or recipient of a document containing the information or a
 19             custodian or other person who otherwise possessed or knew the
 20             information;
 21        h.   during their depositions, witnesses, and attorneys for witnesses, in the
 22             Action to whom disclosure is reasonably necessary provided: (1) the
 23             deposing party requests that the witness sign the form attached as Exhibit
 24             A hereto; and (2) they will not be permitted to keep any confidential
 25             information unless they sign the “Acknowledgment and Agreement to Be
 26             Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
 27             ordered by the court. Pages of transcribed deposition testimony or
 28             exhibits to depositions that reveal Protected Material may be separately

                                                   8
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 10 of 16 Page ID #:1925



   1               bound by the court reporter and may not be disclosed to anyone except as
   2               permitted under this Stipulated Protective Order; and
   3        i.     any mediator or settlement officer, and their supporting personnel,
   4               mutually agreed upon by any of the parties engaged in settlement
   5               discussions.
   6
   7
   8 8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   9        IN OTHER LITIGATION
  10        If a Party is served with a subpoena or a court order issued in other litigation
  11 that compels disclosure of any information or items designated in this Action as
  12 “CONFIDENTIAL,” that Party must:
  13        a.     promptly notify in writing the Designating Party. Such notification shall
  14               include a copy of the subpoena or court order;
  15        b.     promptly notify in writing the party who caused the subpoena or order to
  16               issue in the other litigation that some or all of the material covered by the
  17               subpoena or order is subject to this Protective Order. Such notification
  18               shall include a copy of this Stipulated Protective Order; and
  19        c.     cooperate with respect to all reasonable procedures sought to be pursued
  20               by the Designating Party whose Protected Material may be affected.
  21        If the Designating Party timely seeks a protective order, the Party served with
  22 the subpoena or court order shall not produce any information designated in this
  23 action as “CONFIDENTIAL” before a determination by the court from which the
  24 subpoena or order issued, unless the Party has obtained the Designating Party’s
  25 permission. The Designating Party shall bear the burden and expense of seeking
  26 protection in that court of its confidential material and nothing in these provisions
  27 should be construed as authorizing or encouraging a Receiving Party in this Action to
  28 disobey a lawful directive from another court.

                                                  9
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 11 of 16 Page ID #:1926



   1
   2 9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   3       PRODUCED IN THIS LITIGATION
   4       a.    The terms of this Order are applicable to information produced by a Non-
   5             Party in this Action and designated as “CONFIDENTIAL.” Such
   6             information produced by Non-Parties in connection with this litigation is
   7             protected by the remedies and relief provided by this Order. Nothing in
   8             these provisions should be construed as prohibiting a Non-Party from
   9             seeking additional protections.
  10       b.    In the event that a Party is required, by a valid discovery request, to
  11             produce a Non-Party’s confidential information in its possession, and the
  12             Party is subject to an agreement with the Non-Party not to produce the
  13             Non-Party’s confidential information, then the Party shall:
  14             (1)   promptly notify in writing the Requesting Party and the Non-Party
  15                   that some or all of the information requested is subject to a
  16                   confidentiality agreement with a Non-Party;
  17             (2)   promptly provide the Non-Party with a copy of the Stipulated
  18                   Protective Order in this Action, the relevant discovery request(s),
  19                   and a reasonably specific description of the information requested;
  20                   and
  21             (3)   make the information requested available for inspection by the
  22                   Non-Party, if requested.
  23       c.    If the Non-Party fails to seek a protective order from this court within 14
  24             days of receiving the notice and accompanying information, the
  25             Receiving Party may produce the Non-Party’s confidential information
  26             responsive to the discovery request. If the Non-Party timely seeks a
  27             protective order, the Receiving Party shall not produce any information
  28             in its possession or control that is subject to the confidentiality agreement

                                               10
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 12 of 16 Page ID #:1927



   1               with the Non-Party before a determination by the court. Absent a court
   2               order to the contrary, the Non-Party shall bear the burden and expense of
   3               seeking protection in this court of its Protected Material.
   4
   5 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   6        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   7 Protected Material to any person or in any circumstance not authorized under this
   8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  11 persons to whom unauthorized disclosures were made of all the terms of this Order,
  12 and (d) request such person or persons to execute the “Acknowledgment and
  13 Agreement to Be Bound” that is attached hereto as Exhibit A.
  14
  15 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  16        PROTECTED MATERIAL
  17        When a Producing Party gives notice to Receiving Parties that certain
  18 inadvertently produced material is subject to a claim of privilege or other protection,
  19 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  21 may be established in an e-discovery order that provides for production without prior
  22 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  23 parties reach an agreement on the effect of disclosure of a communication or
  24 information covered by the attorney-client privilege or work product protection, the
  25 parties may incorporate their agreement in the stipulated protective order submitted to
  26 the court.
  27
  28

                                                 11
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 13 of 16 Page ID #:1928



   1 12.    MISCELLANEOUS
   2        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   3 person to seek its modification by the Court in the future.
   4        12.2 Right to Assert Other Objections. By stipulating to the entry of this
   5 Protective Order no Party waives any right it otherwise would have to object to
   6 disclosing or producing any information or item on any ground not addressed in this
   7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   8 ground to use in evidence of any of the material covered by this Protective Order.
   9        12.3 Filing Protected Material. A Party that seeks to file under seal any
  10 Protected Material must comply with Civil Local Rule 79-5. This Stipulated
  11 Protective Order does not contain any further provisions dealing with the sealing of
  12 confidential documents. Parties will need to seek resolution of any issues between
  13 each other or seek the Court’s guidance on any disputes.
  14
  15
  16 13.    FINAL DISPOSITION
  17        After the final disposition of this Action, as defined in paragraph 4, within 60
  18 days of a written request by the Designating Party, each Receiving Party must return
  19 all Protected Material to the Producing Party or destroy such material. As used in this
  20 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  21 summaries, and any other format reproducing or capturing any of the Protected
  22 Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  23 must submit a written certification to the Producing Party (and, if not the same person
  24 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  25 category, where appropriate) all the Protected Material that was returned or destroyed
  26 and (2)affirms that the Receiving Party has not retained any copies, abstracts,
  27 compilations, summaries or any other format reproducing or capturing any of the
  28 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

                                                 12
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 14 of 16 Page ID #:1929



   1 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
   2 legal memoranda, correspondence, deposition and trial exhibits, expert reports,
   3 attorney work product, and consultant and expert work product, even if such materials
   4 contain Protected Material. Any such archival copies that contain or constitute
   5 Protected Material remain subject to this Protective Order as set forth in Section 4
   6 (DURATION).
   7
   8 14.    VIOLATION
   9        Any violation of this Order may be punished by any and all appropriate
  10 measures including, without limitation, contempt proceedings and/or monetary
  11 sanctions.
  12
  13        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  14
  15 DATED: March 16, 2021                   REED SMITH LLP
  16
  17
                                             By     /s/ Kasey J. Curtis
  18                                              Kasey J. Curtis
                                                  Attorneys for Defendant Entertainment
  19                                              Industry Flex Plan
  20
  21 DATED: March 16, 2021                   THE LAW OFFICES OF RUSSELL G. PETTI
  22
  23                                         By     /s/ Russel G. Petti
                                                  Russel G. Petti
  24                                              Attorneys for Plaintiff Ryan E.
  25
  26
  27
  28

                                                  13
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 15 of 16 Page ID #:1930



   1 Filer’s Attestation: Kasey J. Curtis hereby attests that all other signatories listed, and
   2 on whose behalf the filing is submitted, concur in the filing’s content and have
   3 authorized the filing.
   4
   5        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   6
   7
   8 DATED: March 17, 2021                   By           / s / Sagar

   9                                              Honorable Alka Sagar
                                                  United States Magistrate Judge
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  14
Case 2:18-cv-03646-MWF-AS Document 69 Filed 03/17/21 Page 16 of 16 Page ID #:1931



   1                                        EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3 I,                                         [print or type full name], of [print or type
   4 full address], declare under penalty of perjury that I have read in its entirety and
   5 understand the Stipulated Protective Order that was issued by the United States
   6 District Court for the Central District of California on [date] in the case of Ryan E. v.
   7 Entertainment Industry Flex Plan, et al., Case No. 2:18-cv-03646-MWF (ASx). I
   8 agree to comply with and to be bound by all the terms of this Stipulated Protective
   9 Order and I understand and acknowledge that failure to so comply could expose me
  10 to sanctions and punishment in the nature of contempt. I solemnly promise that I will
  11 not disclose in any manner any information or item that is subject to this Stipulated
  12 Protective Order to any person or entity except in strict compliance with the
  13 provisions of this Order.
  14 I further agree to submit to the jurisdiction of the United States District Court for the
  15 Central District of California for the purpose of enforcing the terms of this Stipulated
  16 Protective Order, even if such enforcement proceedings occur after termination of
  17 this action. I hereby appoint                                     _ [print or type full
  18 name] of                                                     [print or type full address
  19 and telephone number] as my California agent for service of process in connection
  20 with this action or any proceedings related to enforcement of this Stipulated
  21 Protective Order.
  22
  23 Date:
  24 City and State where sworn and signed:
  25
  26 Printed name:
  27 Signature:
  28

                                                 1
